Case 1:20-cv-07880-GBD Document 26 Filed 02/03/21 Page 1of5

 
 
  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YOR

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SECURITIES AND EXCHANGE
COMMISSION,
Plaintiff,
-against-
20 Civ. 7880 (GBD)
Craig A. Zabala,
Defendant,
-and-
Doreen McCarthy,
Relief Defendant.

 

 

fg INAL JUDGMENT AS TO DEFENDANT CRAIG ZABALA

The Securities and Exchange Commission having filed a Complaint and Defendant Craig
A. Zabala (“Defendant”), having entered a general appearance; consented to the Court’s
jurisdiction over Defendant and the subject matter of this action; consented to entry of this Final
Judgment; waived findings of fact and conclusions of law; and waived any right to appeal from
this Final Judgment:

I.

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is
permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the
Securities Exchange Act of 1934 (the “Exchange Act’) [15 U.S.C. § 78)(6)| and Rule 10b-5

promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality of

 

 
Case 1:20-cv-07880-GBD Document 26 Filed 02/03/21 Page 2 of 5

interstate commerce, or of the mails, or of any facility of any national securities exchange, in
connection with the purchase or sale of any security:

(a) to employ any device, scheme, or artifice to defraud;

(b) to make any untrue statement of a material fact or to omit to state a material fact
necessary in order to make the statements made, in the light of the circumstances
under which they were made, not misleading; or

(c) to engage in any act, practice, or course of business which operates or would
operate as a fraud or deceit upon any person.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s
officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or
participation with Defendant or with anyone described in (a).

Il.

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
are permanently restrained and enjoined from violating Section 17(a) of the Securities Act of
1933 (the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of any security by the use of
any means or instruments of transportation or communication in interstate commerce or by use
of the mails, directly or indirectly:

(a) to employ any device, scheme, or artifice to defraud;

(b) to obtain money or property by means of any untrue statement of a material fact

or any omission of a material fact necessary in order to make the statements

 

 
Case 1:20-cv-07880-GBD Document 26 Filed 02/03/21 Page 3of5

made, in light of the circumstances under which they were made, not misleading;
or

(c) to engage in any transaction, practice, or course of business which operates or

would operate as a fraud or deceit upon the purchaser.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s
officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or
participation with Defendant or with anyone described in (a).

UI.

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
is liable for disgorgement of $2,435,816.00, representing profits gained as a result of the conduct
alleged in the Complaint, together with prejudgment interest thereon in the amount of
$349,435.65, for a total of 2,785,251.65. Defendant’s $2,785,251.65payment obligation shall be
offset by an amount equal to the Order of Restitution to be entered against Defendant in the
criminal case before the United States District Court for the Southern District of New York titled
United States v. Zabala, 20-cr-564 (S.D.N.Y.).

Defendant may transmit payment electronically to the Commission, which will provide
detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly
from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank

 

cashier’s check, or United States postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to

 
Case 1:20-cv-07880-GBD Document 26 Filed 02/03/21 Page 4of5

Enterprise Services Center

Accounts Receivable Branch

6500 South MacArthur Boulevard

Oklahoma City, OK 73169
and shall be accompanied by a letter identifying the case title, civil action number, and name of
this Court; Zabala as a defendant in this action; and specifying that payment is made pursuant to
this Final Judgment.

Defendant shall simultaneously transmit photocopies of evidence of payment and case
identifying information to the Commission’s counsel in this action. By making this payment,
Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part
of the funds shall be returned to Defendant.

The Commission shall hold the funds (collectively, the “Fund”’) until further order of this
Court. The SEC may propose a plan to distribute the Fund subject to the Court’s approval, and
the Court shall retain jurisdiction over the administration of any distribution of the Fund.

The Commission may enforce the Court’s judgment for disgorgement and prejudgment
interest by using all collection procedures authorized by law, including, but not limited to,
moving for civil contempt at any time after 30 days following entry of this Final Judgment.
Defendant shall pay post judgment interest on any amounts due after 30 days of entry of this
Final Judgment pursuant to 28 U.S.C. § 1961.

IV.
IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

incorporated hercin with the same force and effect as if fully set forth herein, and that Defendant

shall comply with all of the undertakings and agreements set forth therein.

 
Case 1:20-cv-07880-GBD Document 26 Filed 02/03/21 Page 5of5

V.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, for purposes of
exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. §523, the
allegations in the complaint are true and admitted by Defendant, and further, any debt for
disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this
Final Judgment or any other judgment, order, consent order, decree or settlement agreement
entered in connection with this proceeding, is a debt for the violation by Defendant of the federal
securities laws or any regulation or order issued under such laws, as set forth in Section
523(a)(19) of the Bankruptcy Code, 11 U.S.C. §523(a)(19).

VI.
IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.

Dated: __ FEB 0 3 poi |
q Way | 6. Donake

TED @JATES DISTRICT JUDGE

 

 

 
